Case 1:21-cv-00264-RDA-TCB Document 5 Filed 03/08/21 Page 1 of 1 PageID# 89




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

                                       )
UNIT OWNERS ASSOCIATION OF             )
STONINGTON CONDOMINIUM,                )
            Plaintiff,                 )
                                       )
                    v.                 )            Civil Action No. 1:21-cv-264 (RDA/TCB)
                                       )
AMERICAN ALTERNATIVE INSURANCE )
CORPORATION, et al.,                   )
                                       )
            Defendants.                )
______________________________________ )

                                            ORDER

       This matter comes before the Court on Defendant American Alternative Insurance

Corporation’s (“Defendant”) Consent Motion to Enter Order to Amend and Waive Service. (Dkt.

3.) Upon review of the motion and for good cause shown, it is hereby

       ORDERED that the Motion (Dkt. 3) is GRANTED; it is further

       ORDERED that the Amended Complaint (Dkt. 1-3) is deemed filed as of the date of this

Order and Defendant shall have 21 days from the date of this Order to respond; and it is further

       ORDERED that this matter is DISMISSED with prejudice as to Community

Association Underwriters of America, Inc. and Michael Ramano.

       ENTERED this 8th day of March, 2021.




                                                                                        /s/

                                             THERESA CARROLL BUCHANAN
                                             UNITED STATES MAGISTRATE JUDGE

Alexandria, Virginia
